DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rotary latch and the pawl must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 18 is objected to because of the following informalities:
In claim 18, line 3, “unlock of pawl of the door lock” should read --unlock a pawl of the door lock--.  
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The applicant has successfully addressed the issues in the amendment filed 03/01/2022.  Accordingly, the rejection has been withdrawn.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 15--18, 20-21, 23-34 are rejected under 35 U.S.C. 103 as being unpatentable over Scholz (US 9810004 B2 in view of Pohl (US 9484914 B2).
Regarding claim 11, Scholz teaches a device for opening and closing a motor vehicle door having a door lock (6), the device comprising: an electric opening actuator (7-9); an electric closing actuator (13, 14) configured to bring the door lock from a pre-locking position (fig. 1) into a final-locking position (fig. 2); and a control device configured to control the opening and closing actuators (the locking device is electrically controlled therefore must consist of a control device not shown in figures), wherein the control device is configured, responsive to a door opening request during operation of the closing actuator, to first switch the closing actuator into a reversing mode (ejecting the closing pawl; col. 7, lines 21-31; fig. 3) in which a coupling between the electronic closing actuator (13, 14) and the door lock (6) is unloaded (col. 8, lines 10-20) and in which the door lock is moveable again in an opening direction (col. 8, lines 10-20), and wherein a door handle is mechanically coupled to the door lock (col. 3 lines 56-64; 10, 11) and the door handle (10) and the opening actuator (7-9) are connected in parallel to the door lock (fig. 3).  
Scholz does not explicitly teach that the opening actuator is activatable via a switching signal triggered by a door handle only after a predetermined amount of time after the switching signal triggered by the door handle.    
Pohl teaches a similar vehicle door latch with an emergency operating function that reverses the closing drive in the event of an emergency operation signal (col. 7, lines 50-62) and the door lock is movable again in an opening direction (fig. 5), wherein after a predetermined period of time, the opening actuator is activatable via a switching signal triggered by a door handle (after the reversing of the closing drive, the opening drive is available to open the striker, this cannot happen simultaneously as the reversing operation must complete first, therefore there must be a period of time between the two operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Scholz with those of Pohl in order to provide an emergency reversal function that allows the opening actuator to be moveable again in an opening direction after a predetermined amount of time.  While Scholz does teach the emergency function, he does not explicitly describe the opening actuator being activatable after a predetermined period of time whereas Pohl does.  Allowing the opening drive to activate and return the latch to the open position allows the normal function of the latch to return.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 12, Scholz in view of Pohl teach the device according to claim 11.  While Pohl does not explicitly teach a period of time between 60msec and 120msec, he does explicitly teach a delay between the opening actuator being activatable after the locking device is switched into a reversing mode.  Despite not explicitly teaching a value in this range, the delay between the reverse operation completing and the opening operation being activatable could fall within that range.  The range of delays possibly taught by Pohl are essentially vast because it could be at whatever speed the closing actuator completes the reversing operation in.  Therefore, it is well within one of ordinary skill in the art to choose a range within 60 and 120 msec.  This ruling was upheld in case law supporting a range encompassing a narrower claimed range [In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992)].
Regarding claim 15, Scholz teaches a motor vehicle for, comprising: a door lock (6) and a device for opening and closing a motor vehicle door having a door lock, the device comprising: an electric opening actuator (7-9); an electric closing actuator (13, 14) configured to bring the door lock from a pre-locking position (fig. 1) into a final-locking position (fig. 2); and a control device configured to control the opening and closing actuators (the locking device is electrically controlled therefore must consist of a control device not shown in figures), wherein the control device is configured, responsive to a door opening request during operation of the closing actuator, to first switch the closing actuator into a reversing mode (ejecting the closing pawl; col. 7, lines 21-31; fig. 3) in which a coupling between the electronic closing actuator and the door lock is unloaded and in which the door lock (6) is movable again in an opening direction (col. 8, lines 10-20) and wherein a door handle is mechanically coupled to the door lock (col. 3 lines 56-64) and the door handle and the opening actuator are connected in parallel to the door lock (fig. 3).
Scholz does not explicitly teach the opening actuator is activatable via a switching signal triggered by a door handle only after a predetermined period of time after the switching signal triggered by the door handle.    
Pohl teaches a similar vehicle door latch with an emergency operating function that reverses the closing drive in the event of an emergency operation signal (col. 7, lines 50-62) and the door lock is movable again in an opening direction (fig. 5), wherein after a predetermined period of time, the opening actuator is activatable via a switching signal triggered by a door handle (after the reversing of the closing drive, the opening drive is available to open the striker, this cannot happen simultaneously as the reversing operation must complete first, therefore there must be a period of time between the two operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Scholz with those of Pohl in order to provide an emergency reversal function that allows the opening actuator to be moveable again in an opening direction after a predetermined amount of time.  While Scholz does teach the emergency function, he does not explicitly describe the opening actuator being activatable after a predetermined period of time whereas Pohl does.  Allowing the opening drive to activate and return the latch to the open position allows the normal function of the latch to return.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 16, Scholz teaches a motor vehicle, comprising: at least one motor vehicle door, which comprises a door lock (6); and a device for opening and closing a motor vehicle door having a door lock, the device comprising: an electric opening actuator (7-9); an electric closing actuator (13, 14) configured to bring the door lock from a pre-locking position (fig. 1) into a final-locking position (fig. 2); and a control device configured to control the opening and closing actuators (the locking device is electrically controlled therefore must consist of a control device not shown in figures), wherein the control device is configured, responsive to a door opening request during operation of the closing actuator, to first switch the closing actuator into a reversing mode (ejecting the closing pawl; col. 7, lines 21-31; fig. 3) in which a coupling between the electronic closing actuator and the door lock is unloaded and in which the door lock is movable again in an opening direction (col. 8, lines 10-20) and wherein a door handle is mechanically coupled to the door lock (col. 3 lines 56-64) and the door handle and the opening actuator are connected in parallel to the door lock (fig. 3).
Scholz does not explicitly teach the opening actuator is activatable via a switching signal triggered by a door handle only after a predetermined period of time after the switching signal triggered by the door handle.    
Pohl teaches a similar vehicle door latch with an emergency operating function that reverses the closing drive in the event of an emergency operation signal (col. 7, lines 50-62) and the door lock is movable again in an opening direction (fig. 5), wherein after a predetermined period of time, the opening actuator is activatable via a switching signal triggered by a door handle (after the reversing of the closing drive, the opening drive is available to open the striker, this cannot happen simultaneously as the reversing operation must complete first, therefore there must be a period of time between the two operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Scholz with those of Pohl in order to provide an emergency reversal function that allows the opening actuator to be moveable again in an opening direction after a predetermined amount of time.  While Scholz does teach the emergency function, he does not explicitly describe the opening actuator being activatable after a predetermined period of time whereas Pohl does.  Allowing the opening drive to activate and return the latch to the open position allows the normal function of the latch to return.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 17, Scholz in view of Pohl teach the device of claim 11, Scholz further teaches wherein the door lock (6) includes a rotary latch (1) that engages in a lock clamp (4) on a body of the vehicle in the pre-locking position (fig. 1).  
Regarding claim 18, Scholz in view of Pohl teach the device of claim 17, Scholz further teaches wherein the opening actuator (7-9) interrupts a mechanical operative connection between the closing actuator (13, 14) and the rotary latch (1) to unlock a pawl (16) of the door lock (1).  
Regarding claim 20, Scholz in view of Pohl teach the device of claim 15, Scholz further teaches wherein the door lock (6) includes a rotary latch (1) that engages in a lock clamp (4) on a body of the vehicle in the pre-locking position (fig. 1).  
Regarding claim 21, Scholz in view of Pohl teach the device of claim 20, Scholz further teaches wherein the opening actuator (7-9) interrupts a mechanical operative connection between the closing actuator (13, 14) and the rotary latch (1) to unlock a pawl (16) of the door lock (1).  
Regarding claim 23, Scholz in view of Pohl teach the device of claim 16, Scholz further teaches wherein the door lock (6) includes a rotary latch (1) that engages in a lock clamp (4) on a body of the vehicle in the pre-locking position (fig. 1).  
Regarding claim 24, Scholz in view of Pohl teach the device of claim 23, Scholz further teaches wherein the opening actuator (7-9) interrupts a mechanical operative connection between the closing actuator (13, 14) and the rotary latch (1) to unlock a pawl (16) of the door lock (1).  

Claims 13, 14, 19, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Scholz (US 9810004 B2 in view of Pohl (US 9484914 B2) and further in view of Warmke (US 20050082842 A1)
Regarding claim 13, Scholz in view of Pohl teach the device of claim 11, however do not explicitly teach wherein the opening actuator is activatable via another switching signal, which is triggered by a switch mounted in an interior of the vehicle interior.  
Warmke teaches a similar vehicle door lock device wherein the opening actuator is activatable via another switching signal (actuation of the vehicle door handle), which is triggered by a switch mounted in an interior of the vehicle interior (interior handle 30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a latch actuation system, mounted on the interior of a vehicle, commonly known as an inside handle.  The use of an inside handle is well known in the art and well within reasonable skill of one of ordinary skill in the art.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 14, Scholz in view of Pohl teach the device of claim 11, however do not explicitly teach wherein the opening actuator is activatable via another switching signal, which Is triggered by a programmed control system.  
Warmke teaches a similar vehicle door lock device wherein the opening actuator is activatable via another switching signal (key based radio actuation), which is triggered by a programmed control system (signal emitting and reception of the radio actuation system).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a switching signal triggered by a programmed control system.  The use of a remote unlock signal function programmed to the door lock device is well known in the art and well within reasonable skill of one of ordinary skill in the art.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 19, Scholz in view of Pohl teach the device of claim 11 however do not explicitly teach wherein when the closing actuator is not activated, the opening actuator is immediately activated responsive to an opening signal triggered by the door handle.  
While it is not explicitly shown, activation of an opening actuator in response to a door handle being triggered is well known to one of ordinary skill in the art.  Warmke teaches a similar electric closing and opening actuator wherein when the closing actuator is not activated, the opening actuator is immediately activated responsive to an opening signal triggered by the door handle (para. 0032).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Scholz in view of Pohl with those of Warmke.  Activating an opening actuator with a signal due to a door handle being triggered is well known to one of ordinary skill in the art.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 22, Scholz in view of Pohl teach the device of claim 15 however do not explicitly teach wherein when the closing actuator is not activated, the opening actuator is immediately activated responsive to an opening signal triggered by the door handle.  
While it is not explicitly shown, activation of an opening actuator in response to a door handle being triggered is well known to one of ordinary skill in the art.  Warmke teaches a similar electric closing and opening actuator wherein when the closing actuator is not activated, the opening actuator is immediately activated responsive to an opening signal triggered by the door handle (para. 0032).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Scholz in view of Pohl with those of Warmke.  Activating an opening actuator with a signal due to a door handle being triggered is well known to one of ordinary skill in the art.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 25, Scholz in view of Pohl teach the device of claim 16 however do not explicitly teach wherein when the closing actuator is not activated, the opening actuator is immediately activated responsive to an opening signal triggered by the door handle.  
While it is not explicitly shown, activation of an opening actuator in response to a door handle being triggered is well known to one of ordinary skill in the art.  Warmke teaches a similar electric closing and opening actuator wherein when the closing actuator is not activated, the opening actuator is immediately activated responsive to an opening signal triggered by the door handle (para. 0032).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Scholz in view of Pohl with those of Warmke.  Activating an opening actuator with a signal due to a door handle being triggered is well known to one of ordinary skill in the art.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. 
In response to the argument for independent claims 11, 15-16 that Scholz does not teach first switching the closing actuator into a reversing mode in which a coupling between the closing actuator and the door lock Is unloaded the examiner points to the newly amended rejection for these claims above.  Scholz does indeed teach an unloading between the closing actuator and the door lock as explained in column 8, lines 10-20.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./Examiner, Art Unit 3675                                                                                                                                                                                                                                                                                                                                                                                                                /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675